DETAILED ACTION
Status of the Application
	Claims 1-10 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are at issue and are being examined herein.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are directed to a polynucleotide and the title refers to a protein. Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2017-108556 filed on 05/31/2017.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/617,498 filed on  05/04/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 6/24/2022 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-10 dependent thereon) is indefinite in the recitation of “…protein consisting of a sequence comprising the amino acid sequence  shown in SEQ ID NO: 1 which has mutations at the 1219 position, the 1322 position….and the 1337 position of the amino acid sequence and which binds guide RNA, wherein the mutation at the 1219-position ….” for the following reasons.   The term “consisting” is deemed closed language while the term “comprising” is deemed open language.  Therefore, the term “consisting of a sequence comprising the amino acid sequence…” is unclear and confusing because while the term “consisting” appears to limit the amino acid sequence to a specific sequence, the term “comprising” implies that the sequence can have additional components besides what is being recited.   In addition, while it appears that the protein requires certain mutations, it is unclear as to how the protein can simultaneously have SEQ ID NO: 1 and at the same time can have mutations.  Furthermore, limitations regarding numerical positions are meaningless in the absence of a clear statement indicating the specific sequence identifier associated with those positions.  Moreover, even if the numerical positions are those corresponding to position within SEQ ID NO: 1, it is unclear if the protein comprises all of SEQ ID NO: 1 except for the substitutions recited, or if the protein can comprise other substitutions/modifications beyond those recited with respect to the polypeptide of SEQ ID NO: 1.  The term “and the 1337-position of the amino acid sequence and which binds guide RNA” is unclear and confusing because one cannot determine what should bind guide RNA.   For examination purposes, it will be assumed that the claim is directed to a polynucleotide that encodes a protein that binds a guide RNA and comprises substitutions at positions corresponding to positions 1219, 1322, and 1335 of the polypeptide of SEQ ID NO: 1, wherein said protein further comprises three or more substitutions at positions corresponding to positions within the polypeptide of SEQ ID NO: 1 selected from the group consisting of positions 1111, 1135, 1218, and 1337.  Correction is required.  
Claims 2, 3, 6, 7 are indefinite in the recitation of “1335-position”, “1210-position”, “10-position”, “762-position”, “839-position”, “863-position”, “983-position”, “986-position”, and  “840-position” for the following reasons.  These terms are meaningless in the absence of a clear statement indicating the specific sequence identifier associated with those positions.  If the intended limitations are “wherein the amino acid at the position corresponding to position 1335/1210/10/762/839/840/863/983/ 986  of the polypeptide of SEQ ID NO: 1…”, the claims should be amended accordingly. Correction is required.   
Claim 5 is indefinite in the recitation of “….according to claim 1, wherein the protein consisting of a sequence comprising the amino acid sequence shown in SEQ ID NO: 1 further has a mutation that partly or entirely deletes nuclease activity” for the following reasons.  While claim 5 depends from claim 1, as written, it appears that the protein encoded by the polynucleotide of claim 5 only requires mutations that partly or entirely eliminate nuclease activity and does not require the substitutions required in claim 1. As such, the scope of claim 1 does not encompass the scope of claim 5.  Furthermore, it is unclear as to how a protein can comprise SEQ ID NO: 1 and at the same time have mutations.  Furthermore, as written, it is unclear if the claim requires the protein to comprise all of SEQ ID NO: 1 except for the mutations that eliminate nuclease activity, or if the protein can comprise additional mutations with respect to the polypeptide of SEQ ID NO: 1 beyond those recited.  For examination purposes, it will be assumed that claim 5 is directed to a polynucleotide that encodes a variant of the polypeptide of SEQ ID NO: 1, wherein said variant comprises mutations that eliminate the nuclease activity of the polypeptide of SEQ ID NO: 1.  Correction is required. 
Claim 8 (claims 9-10 dependent thereon) is indefinite in the recitation of “…wherein a transcriptional regulator protein or domain is linked” for the following reasons.  As written, it is completely unclear as to what the meaning of the term “wherein a transcriptional regulator protein or domain is linked”.  What is the transcriptional regulator protein or domain linked to?  What type of domain is being referred to?  If the intended limitation is “wherein the protein encoded by the polynucleotide further comprises a transcriptional regulator protein” or “wherein the protein encoded by the polynucleotide is linked to a transcriptional regulator protein”, the claim should be amended accordingly.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-10 encompass a genus of nucleic acids encoding variants of the polypeptide of SEQ ID NO: 1 that can have endonuclease activity, wherein said variants have substitutions at positions corresponding to positions 1111, 1135, 1218, 1219, 1322, 1335 and 1337 of the polypeptide of SEQ ID NO: 1, or a genus of nucleic acids encoding variants of the polypeptide of SEQ ID NO: 1 that can have endonuclease activity, wherein said variants have substitutions at positions corresponding to positions 1322, 1135, and 1219 of the polypeptide of SEQ ID NO: 1, and further have at least three additional substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from the group consisting of positions 1111, 1135, 1218, and 1337.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is no structural limitation with regard to the members of the genus of variants encoded by the claimed polynucleotides. While the specification in the instant application discloses the structure of a limited number of species of the genus of variants encoded by the claimed polynucleotides,  it provides no clue as to the structural elements required in any variant of the polypeptide of SEQ ID NO: 1 so that the variant can have endonuclease activity, nor does it teach which structural elements of the protein of SEQ ID NO: 1  are required in any variant encoded by the claimed polynucleotides. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO:  1 have the desired enzymatic activity.  
The claims require a large genus of nucleic acids encoding proteins which are structurally unrelated.  A sufficient written description of a genus of polynucleotides and polypeptides may be achieved by a recitation of a representative number of polynucleotides and polypeptides defined by their nucleotide and  amino acid sequences, respectively, or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of proteins encoded by the claimed polynucleotides, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999; cited in the IDS) teach that one conservative amino acid substitution transforms a β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013; cited in the IDS) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the proteins  encoded by the claimed polynucleotides.   
Due to the fact that the specification only discloses a limited number of species of the genus of proteins encoded by the claimed polynucleotides and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide encoding a protein having endonuclease activity, wherein said protein comprises all of SEQ ID NO: 1 except for substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from the group consisting of positions 1111, 1135, 1218, 1219, 1322, 1335, and 1337, does not reasonably provide enablement for a nucleic acid encoding a variant of the polypeptide of SEQ ID NO: 1 having any structure and function, or any structure and endonuclease activity, wherein said variant comprises substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from the group consisting of positions 1111, 1135, 1218, 1219, 1322, 1335, and 1337.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1-10 broadly encompass polynucleotides encoding variants of the polypeptide of SEQ ID NO: 1 having any structure and function, or any structure and endonuclease activity, wherein said variants comprise substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from the group consisting of positions 1111, 1135, 1218, 1219, 1322, 1335, and 1337.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation. The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 1 that are required and those that can be modified to obtain the extremely large number of variants  having the desired activity required by the claims.   In addition, the enablement provided is not commensurate in scope with the claims because the specification fails to disclose (a) how to use those polynucleotides encoding  variants of the polypeptide of SEQ ID NO: 1 that lack endonuclease activity, or (b) the activity of those  variants that lack endonuclease activity encoded by the claimed polynucleotides.   In the instant case, the specification enables a nucleic acid encoding a protein having endonuclease activity, wherein said protein (i) has substitutions at positions corresponding to positions 1111, 1135, 1218, 1219, 1322, 1335 and 1337 of the polypeptide of SEQ ID NO: 1, or (ii) has substitutions at positions corresponding to positions 1322, 1135, and 1219 of the polypeptide of SEQ ID NO: 1, and further has at least three additional substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from the group consisting of positions 1111, 1135, 1218, and 1337. 
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the protein of SEQ ID NO: 1 and a limited number of variants that result from substitutions at specific positions, as  working examples.  However, the specification fails to provide any clue as to the structural elements required in any endonuclease, including those structural features within SEQ ID NO: 1 can be modified and those that should be present for a variant of the polypeptide of SEQ ID NO: 1 to have endonuclease activity.  No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The nucleotide sequence of the coding region of a polynucleotide determines the structure and function of the polypeptide encoded by said polynucleotide. Similarly, the amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of endonucleases and their corresponding coding polynucleotides, including a limited number of Cas9 proteins,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any endonuclease or the structure of any polynucleotide encoding said endonuclease.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 1 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of endonucleases to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991; cited in the IDS) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polynucleotide or a  polypeptide, and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of polynucleotides/proteins to find one with the desired enzymatic activity.   In the absence of (i) a rational and predictable scheme for selecting those polynucleotides/proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and endonuclease activity, one of skill in the art would have to test an essentially infinite number of polynucleotides/proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Allowable Subject Matter
A polynucleotide encoding a polypeptide having endonuclease activity wherein said polypeptide comprises all of SEQ ID NO: 1 except for (a) the substitution of glutamic acid to phenylalanine at the position corresponding to position 1219 of the polypeptide of SEQ ID NO: 1, the substitution of alanine to arginine at the position corresponding to position 1322 of the polypeptide of SEQ ID NO: 1,  the substitution of arginine to alanine, isoleucine, leucine, methionine, phenylalanine, valine or threonine at the position corresponding to position 1335 of the polypeptide of SEQ ID NO: 1, and three additional substitutions selected from the group consisting of the substitution of leucine to arginine at the position corresponding to position 1111 of the polypeptide of SEQ ID NO: 1, the substitution of aspartic acid to valine at the position corresponding to position 1135 of the polypeptide of SEQ ID NO: 1, the substitution of glycine to arginine at the position corresponding to position 1218 of the polypeptide of SEQ ID NO: 1 and the substitution of threonine to arginine at the position corresponding to position 1337 of the polypeptide of SEQ ID NO: 1, or (b) the substitution of leucine to arginine at the position corresponding to position 1111 of the polypeptide of SEQ ID NO: 1, the substitution of aspartic acid to valine at the position corresponding to position 1135 of the polypeptide of SEQ ID NO: 1, the substitution of glycine to arginine at the position corresponding to position 1218 of the polypeptide of SEQ ID NO: 1, the substitution of glutamic acid to phenylalanine at the position corresponding to position 1219 of the polypeptide of SEQ ID NO: 1, the substitution of alanine to arginine at the position corresponding to position 1322 of the polypeptide of SEQ ID NO: 1, the substitution of arginine to valine at the position corresponding to position 1335 of the polypeptide of SEQ ID NO: 1, and the substitution of threonine to arginine at the position corresponding to position 1337 of the polypeptide of SEQ ID NO: 1, appears to be allowable over the prior art of record. 

Art of Interest
Nishimasu et al. (Science 361:1259-1262, published online on 8/30/2018) disclose a nucleic acid encoding a variant of the polypeptide of SEQ ID NO: 1 comprising all of SEQ ID NO: 1 except for substitutions that correspond to substitutions R1335V/L1111R/D1135V/G1218R/ E1219F/ A1322R/T1337R in the polypeptide of SEQ ID NO: 1 (Materials and Methods).   

Conclusion
No claim is in condition for allowance.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 15, 2022